Citation Nr: 0907999	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  97-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
 
Entitlement to an effective date prior to September 19, 1995, 
for an award of a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge in October 
2000 and July 2002.  Transcripts of the hearings are of 
record.  This case was also remanded by the Board in November 
2000 and October 2002 for further development.  

In July 2003, the Board denied the claim.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).  In May 2006, 
the Veterans Claims Court vacated the Board's July 2003 
decision and remanded the case for additional development.  
This case was then remanded by the Board in December 2006 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  On October 11, 1991, the Veteran filed an informal claim 
for TDIU. 
 
2.  In the one year prior to October 11, 1991, it is not 
factually ascertainable that the Veteran became unable to 
obtain or maintain substantially gainful employment due to 
service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an effective date of October 11, 1991, but 
no earlier, for the grant of TDIU have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  

An informal claim is "[a]ny communication or action 
indicating intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2008).  Significantly, such an informal 
claim must identify the benefit sought.  Id.  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992). 
 
The general rule with respect to the effective date for an 
award of increased compensation, including TDIU, is that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2008).

An exception to that rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 
3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992). 

Thus, determining whether an effective date assigned for a 
TDIU is correct or proper under the law requires (1) a 
determination of the date of the receipt of the claim as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazen, 
10 Vet. App. at 521.

In this case, the Veteran contends that he is entitled to an 
effective date earlier than September 19, 1995, for the award 
of TDIU.  Specifically, he claims that he is entitled to an 
award of TDIU dating to the date when he originally filed a 
claim for benefits with VA in 1967.  His current effective 
date for TDIU is based on the date of receipt of the 
Veteran's formal claim for TDIU on September 19, 1995.  

The Court of Appeals for the Federal Circuit held that once a 
veteran:  (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU rating.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).   

However, the Court of Appeals for the Federal Circuit has 
clarified Roberson, stating that if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  Thus, if a timely appeal is 
not filed, the only recourse is to file a CUE claim. 
 
Even assuming that the Veteran met the Roberson requirements 
for an informal TDIU claim in connection with a claim he 
filed in 1967, the decision on that claim is final.  
Specifically, in an December 1967 rating decision, the RO 
adjudicated a service connection claim, and despite the 
Veteran's current contentions that the evidence showed that 
he was unemployable at that time due to his back injury for 
which he was granted service connection, a TDIU claim was not 
specifically addressed in that rating decision.  

Therefore, any TDIU claim pending at that time is deemed 
denied.  Further, because the December 1967 rating decision 
was not appealed, it is final.  See 38 U.S.C.A. 
§ 7105.  Such finality precludes award of an effective date 
prior to the decision.  

Similarly, a September 1991 rating decision did not 
specifically address a TDIU claim but became final.  Thus, 
the Veteran is precluded from an award of an effective date 
prior to September 1991, as well.  In sum, based the 
requirements of Deshotel for unadjudicated claims raised with 
other claims, the Board finds no basis for an award of TDIU 
earlier than September 1991, the date of the last final 
rating decision prior to his formal claim for TDIU benefits.  
 
Upon a review of the evidence submitted after the September 
1991 decision, the Board finds that the Veteran submitted 
correspondence that would constitute an informal claim for 
TDIU.  To that end, he submitted evidence of a medical 
disability, made a claim for an increased rating, and 
submitted evidence of unemployability due to service-
connected disabilities in October 1991.  

Specifically, on October 11, 1991, he indicated that he was 
entitled to an increased rating for his service-connected 
cervical spine disability and submitted medical evidence.  Of 
importance, he included an October 1991 letter from his 
private physician describing his service-connected cervical 
spine disorder and opining that he was "unable to be 
gainfully employed."  

As the materials submitted October 11, 1991, demonstrated 
evidence of unemployability due to his service-connected 
cervical spine disability and were made in connection with 
his request for a higher disability rating, the requirements 
for an informal claim for TDIU under 38 C.F.R. § 3.155(a) 
have been satisfied under the Roberson standard.

Importantly, during time after the final September 1991 
rating decision and prior to his informal claim of October 
11, 1991, the record contains no statement or communication 
submitted to VA that reflects his intent to apply for 
additional benefits based on unemployability due to a 
service-connected disability.  38 C.F.R. § 3.155(a) (2008).  
Accordingly, the Board determines that October 11, 1991, the 
date on which his informal claim for TDIU was received, is 
the date of receipt of the claim for purposes of assigning an 
effective date.  

The question now before the Board is whether it was factually 
ascertainable that the Veteran was entitled to a TDIU prior 
to October 11, 1991.  Thus, the earliest he could be entitled 
to TDIU would be within the year prior to October 11, 1991, 
if the evidence shows that his inability to follow a 
substantially gainful occupation became factually 
ascertainable during that time. 
 
During the year prior to October 11, 1991, the Veteran sought 
frequent private treatment for his service-connected spine 
disability.  However, according to a May 1991 private 
treatment report, he last worked in 1976, when he retired 
from civil service due to physical disability.  While the 
evidence demonstrates he sought regular treatment for his 
spine disability, it does not indicate his inability to work 
developed during the period from October 11, 1990, to October 
11, 1991.  

Rather, the record showed that the Veteran had not worked 
since 1976.  Although the records indicated that he applied 
for Social Security Administration (SSA) disability benefits, 
these documents were not available.  According to a VA 
Memorandum dated May 2007, the RO determined that all efforts 
to obtain the needed information had been exhausted and that 
further attempts to request the information would be futile.  

The other available evidence of record shows that the Veteran 
had been unable to work due to his service-connected spine 
disability since 1976.  Specifically, records from the Office 
of Personnel Management (OPM) revealed that he complained of 
difficulty performing his job due to his back problems in 
December 1975, and a medical evaluation conducted in November 
1975 recommended relocation or retiring due to his inability 
to perform his job.

The law, by which the Board is bound, provides that a claim 
for an increased rating will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred within one year from the date the increased-
rating claim is received.  Thus, medical treatment records 
dated prior to October 11, 1990, including the OPM records 
discussed above, cannot establish an effective date earlier 
than the date he filed his informal claim for TDIU benefits.

In sum, as the evidence does not indicate that the Veteran's 
entitlement to TDIU became factually ascertainable in the one 
year prior to receipt of his informal claim, the law and 
regulations provide that the effective date of an award shall 
be the date of receipt of the claim.  38 C.F.R. § 3.400.  

Further, because the Veteran's informal claim for an award of 
TDIU was not received by VA until October 11, 1991, 
regardless of whether entitlement to benefits arose at an 
earlier date, he is not entitled to an earlier effective date 
prior to October 11, 1991, as a matter of law.  In 
conclusion, an earlier effective date of October 11, 1991, 
the date on which his informal claim was received, but no 
earlier, is granted.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Veteran's claim for TDIU arises from his 
disagreement with effective date assigned following the grant 
of a compensable rating.  Courts have held that once a claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, as a grant of 
TDIU was awarded, no further notice is needed under VCAA.

As to VA's duty to assist, resolution depends primarily on 
whether the veteran indicated intent to file a claim.  He has 
produced no evidence and none is contained in the claims file 
reflecting intent to file a claim between a final September 
2001 rating decision and October 11, 1991.  

Nonetheless, the RO associated private medical records and VA 
treatment records with the claims file.  Additionally, he was 
provided an opportunity to set forth his contentions during 
hearing before the Board in October 2000 and July 2002.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.




ORDER

An effective date of October 11, 1991, but no earlier, for an 
award of TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


